Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 06/04/2021 has been entered. Claims 1-19 are pending. Claims 1-3, 5-8, and 15-19 are currently under consideration. Claims 4 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/2020.

Withdrawn Objections and/or Rejections
The objection to the disclosure is withdrawn in view of Applicant’s argument.

The rejections and objection of claim 20 are made moot by cancellation of the claim.

Information Disclosure Statement
The information disclosure statement filed on 12/26/2018 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Claim Rejections under 35 USC § 112 (a)
(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 1 recites a negative limitation, “with the proviso that said sequence is not SEQ ID NO: 2”. Claims 2, 5-7, and 15-19 depend from claim 31. Inspection of the instant disclosure reveals that there is no basis in the original disclosure for the negative limitation.  

(iii). Claims 1-3, 5-8, and 15-19 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. The basis for the rejection is set forth in the office action mailed on 12/04/2020.  

(iv). Response to Applicant’s argument 
Applicant argues that the apparent main reason for the rejection is that there is no functional limitation in the claim restricting these chimeras in any way. Applicant argues that claim 1 has been amended to recite a functional limitation, “wherein said chimera is capable of inhibiting HCMV entry".


Applicant argues that the present application provides sufficient enabling support as it discloses e.g., SEQ ID Nos. 3 to 7, which fall within the scope of claim 1 (option II), i.e., they comprise amino acid sequences which are truncated variants of SEQ ID No. 2 with at least 45 amino acids and which inhibit HCMV entry. Applicant argues that further guidance is given in the disclosure, as well as the knowledge of those of skill in the art is high, regarding a large number of potential alternatives and the specification contains sufficient information on the relevant criteria for finding appropriate alternatives over the claimed range with reasonable effort that does not involve undue experimentation. Applicant argues that the same comments are relevant to the objections raised with regard to pending claim 2, II), claim 3, VI), and claim 8, VI-VII) of the present application.
Applicants submit that in view of US Patent No. 8,435,510 B2, the alleged complexity of the work and unpredictability of the art is rendered moot due to the introduction of the functional feature which can be evaluated in routine experimentation by applying the teaching disclosed on page 4, lines 9 to 27 of the present application as filed. Applicant further argues that the cited reference is more than a dozen years old, and may not accurately reflect the knowledge of those of ordinary skill in the art at the time of the filing of the present application.


It is noted that the cited reference in the enablement rejection, US Patent No. 8,435,510 B2, has a date of patent, May 7, 2013, is not more than a dozen years old. Moreover, the teachings in the prior art do not provide compensatory structural or correlative teachings sufficient to enable one of skill in the art to make and use the claimed invention commensurate in scope with the claims. Thus, the rejection is maintained.

Claim Rejections Under 35 USC § 102 (a)(1)

(i). The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(ii). Claims 1 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by R&D Systems (Catalog Number 6765-PR). The basis for the rejection is set forth in the previous office action mailed on 12/04/2020. 

Applicant argues that the amendment to claims 1 and 7 renders the ejection moot. This is not persuasive because R&D Systems teaches a soluble PDGFR-α-Fc chimera comprising an extracellular domain of human PDGFRα comprising the amino acid sequence of 1-524 of human PDGFRα, which is 100% identical to  the amino acid sequence of SEQ ID NO: 1, but is not SEQ ID NO: 2 of the present application. 
Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 1, 2, 5-8, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2008/0199438 A1 (Pub. Date: August 21, 2008) and Mahadevan et al. (J. Biol. Chem. 270 (46):27595-27600, 1995) in view of Sang et al. (Protein and Peptide Letters 17 (7): 919-924, 2010) and US 20180009908 A1 (Pub. Date: Jan. 11, 2018, prior filing date: Jan. 22, 2015). The basis for the rejection is set forth in the office action mailed on 12/04/2020.

(iii). Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2008/0199438 A1 (Pub. Date: August 21, 2008) and Mahadevan et al. (J. Biol. Chem. 270 (46):27595-27600, 1995) in view of Sang et al. (Protein and Peptide Letters 17 (7): 919-924, 2010) as applied to claims 1, 2, 5-8, and 16-18 above, and further in view of Torrente et al.(Front Biosci. (Elite Ed). 2015 Jun 1;7:434-446). The basis for the rejection is set forth in the office action mailed on 12/04/2020.

(iv). Claims 1, 5, 7, 15, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,667,173 B2 (Date of Patent: Dec. 23, 2003) or US 20050239088 A1 (Pub. Date: Oct. 27, 2005) in view of Sang et al. (Protein and Peptide Letters 17 (7):  US 20180009908 A1 (Pub. Date: Jan. 11, 2018, prior filing date: Jan. 22, 2015). The basis for the rejection is set forth in the office action mailed on 12/04/2020.

(v). Response to Applicant’s argument
Citing case law, Applicant argues that the generic combinability of Fc technology with proteins generally does not meet the requirements of obviousness as set forth by the courts. Nothing in the cited art specifically guide an artisan of ordinary skill toward the particular solution reflected in the claims herein. Applicant argues that the law is clear that for a combination of references to render a claimed invention obvious, there must be some reason present to one of ordinary skill in the art that a change should be made to arrive at the claimed invention other than mere possible operability. Applicant argues that a generic knowledge that something is well-known or a common approach is insufficient to establish obviousness of a claim reciting specific elements that are just generically known to exist.

Applicant’s argument has been fully considered but is not deemed to be persuasive because the cited art provides particular motivations for one of skill in the art to combine the teachings of the cited art. As noted in the rejection, one would have been motivated to make an Fc fusion protein comprising the soluble extracellular domain of human PDGFR-α that comprises amino acid residues 24-524 of human PDGFR-α and the human IgG1 Fc taught by US 20180009908 A1 because preparation of an Fc fusion protein is well-known in the art and routinely practiced by one of skill in the art and an Fc fusion protein offers advantages such as facilitating purification of the soluble extracellular  make a PDGFR-α peptide fragment such as those recited in claim 8 because any fragments of the extracellular domain of PDGFR-α may be used to prepare an antibody for study of the binding properties of the human PDGFR-α. Thus, the rejection is maintained.

On page 15 of Applicant’s response, Applicant argues that the present application relates to a soluble PDGFR-alpha-Fc chimera which is capable of inhibiting HCMV entry (see claim 1 as amended). This makes this chimera suitable for inhibiting HCMV entry, which in turn is taught by the application to be useful in a method of treatment of a subject that has been infected by HCMV or in a method of prophylaxis of HCMV infection in a subject that has not yet been infected by HCMV. Applicant argues that the inventors of the present application have surprisingly found that a soluble PDGFR-alpha-Fc chimera can bind to the gH/gL/gO trimer in cell-free HCMV particles and that by targeting cell-free HCMV particles, a complete inhibition of virus entry into cells occurred at very low concentrations, whereas targeting the PDGFR-alpha receptor per se and the corresponding signaling pathway requires more or less complete blocking of the binding sites in the target cells. 

Applicant’s argument has been fully considered but is not deemed to be persuasive because, as noted above, the cited art in combination teaches a soluble PDGFR-alpha-Fc chimera. With respect to the limitation recited in claim 1, “wherein said chimera is capable of inhibiting HCMV entry”, the cited art in combination teaches the same soluble PDGFR-alpha-Fc chimera, which inherently possesses such a property. 
MPEP §2112 provides guidance as to the examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 

Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. 

Thus, while the cited references do not explicitly teach the limitation, “wherein said chimera is capable of inhibiting HCMV entry”, case law establishes that the discovery of a previous unappreciated property of a prior art product, or of a scientific explanation for the prior art‘s functioning, does not render the old product patentably new to the discoverer. 

Conclusion
No claims are allowed.


Advisory Information 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.


/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 11, 2021